Exhibit 10.2

Federal Signal Corporation

2005 Executive Incentive Compensation Plan

Nonqualified Stock Option Award Agreement

You have been selected to be a Participant in the Federal Signal Corporation
2005 Executive Incentive Compensation Plan (2010 Restatement) (the “Plan”), as
specified below:

 

Participant:                               Date of Grant:                      
        Number of Option Shares:                           Option Price:        
                      Vesting Schedule:                              

This Nonqualified Stock Option Award is subject to the terms and conditions set
forth on the following pages.

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
as of the Date of Grant.

 

Federal Signal Corporation By:  

 

 

 

 

 

 

 

 

Participant:

 

 



--------------------------------------------------------------------------------

This document constitutes part of the prospectus covering

securities that have been registered under the Securities Act of 1933.

THIS AWARD AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of nonqualified stock options (the “Options”) by Federal
Signal Corporation, a Delaware corporation (the “Company”), to the Participant
named above, pursuant to the provisions of the Plan.

The Plan provides a complete description of the terms and conditions governing
the Options. If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Award Agreement. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. The parties hereto agree as follows:

1. Grant of Stock Options. The Company hereby grants to the Participant the
number of Options set forth above to purchase the number of shares of Company
common stock (“Shares”) set forth above, at the stated Option Price, which is
one hundred percent (100%) of the fair market value of a Share on the Date of
Grant, in the manner and subject to the terms and conditions of the Plan and
this Award Agreement. Subject to Section 10 herein, each Option shall be
exercisable into one Share.

2. Exercise of Stock Options. Except as hereinafter provided, the Participant
may exercise these Options at any time after the Date of Grant, and according to
the vesting schedule set forth on the previous page, provided that no exercise
may occur subsequent to the close of business on the Date of Expiration.

These Options may be exercised in whole or in part, but not for less than one
hundred (100) Shares at any one time, unless fewer than one hundred (100) Shares
then remain subject to the Options, and the Options are then being exercised as
to all such remaining Shares.

3. Limitations on Exercise. The Participant must exercise all rights under this
Award Agreement prior to the tenth anniversary of the Date of Grant (i.e., the
Options will expire upon the tenth anniversary). The Participant may sell the
Shares acquired via these Options at any time, subject to Company policy on
insider trading and stockholding requirements.

4. Termination of Employment by Death. In the event the employment of the
Participant is terminated by reason of death, all outstanding Options not yet
vested shall become immediately fully vested and, along with all previously
vested Options, shall remain exercisable at any time prior to their expiration
date, or for one (1) year after the date of death, whichever period is shorter,
by such person or persons as shall have have acquired the Participant’s rights
under the Options by will or by the laws of descent and distribution.

5. Termination of Employment by Disability. In the event the employment of the
Participant is terminated by reason of Disability, all outstanding Options not
yet vested shall become immediately fully vested and, along with all previously
vested Options, shall remain exercisable at any time prior to their expiration
date, or for one (1) year after the date that the Committee determines the
definition of Disability to have been satisfied, whichever period is shorter.
For purposes of this Award Agreement, Disability shall have the meaning ascribed
to such term in the Participant’s governing long-term disability plan, or if no
such plan exists, at the discretion of the Committee.

6. Termination of Employment for Other Reasons. If the employment of the
Participant shall terminate for any reason other than the reasons set forth in
Sections 4 or 5 herein, all previously vested Options shall remain exercisable
for a period of three months from the effective date of termination. For the
avoidance of doubt, termination of employment on account of a Divestiture of a
Business Segment shall result in the Options remaining exercisable for a period
of three months from the Divestiture Date. The portion of the Options not yet
vested as of the date of termination (after first taking into account the
accelerated vesting provisions of Sections 4, 5, and 8) shall be forfeited. The
transfer of employment of the Participant between the Company and any affiliate
or subsidiary (or between affiliates and/or subsidiaries) shall not be deemed a
termination of employment for purposes of this Award Agreement. In the event of
termination of employment (whether or not in breach of local labor laws), the
Company shall have the exclusive discretion to determine the date of termination
of employment for purposes of this Award. Such termination date shall be the
date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law).

7. Change in Control. In the event the Participant is employed by the Company or
its subsidiaries on a Change in Control (as that term is defined in the
Company’s Change in Control Policy), the Participant’s right to exercise these
Options shall become immediately fully vested as of the first date that the
definition of Change in Control has been fulfilled, and shall remain as such for
the remaining term of the Options, subject to the terms of the Plan.



--------------------------------------------------------------------------------

8. Acceleration of Vesting of Options in the Event of Divestiture of Business
Segment. In the event that the “Business Segment” (as that term is defined in
this Section below) in which the Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Participant’s employment with the Company and its Subsidiaries for any reason,
the Participant’s right to exercise the Options subject to this Award Agreement
shall immediately vest and the Options shall become immediately exercisable as
of the Divestiture Date as to that portion of these Options that are not vested
and exercisable as of such date.

For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems Group, Fire Rescue Group, and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated.

For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:

 

  (a) When used with reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its Subsidiaries to
“Nonaffiliated Persons” (as that term is defined in this Section below) of 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment;

 

  (b) When used with reference to the merger or consolidation of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or

 

  (c) When used with reference to the sale of the assets of the Business
Segment, the sale, exchange, transfer, liquidation, distribution or other
disposition of all or substantially all of the assets of the Business Segment
necessary or required to operate the Business Segment in the manner that the
Business Segment had been operated prior to the Divestiture Date.

For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.

9. Restrictions on Transfer. Unless determined otherwise by the Committee
pursuant to the terms of the Plan, these Options may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, these Options shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

10. Recapitalization. In the event there is any change in the Company’s Shares
through the declaration of stock dividends or through recapitalization resulting
in stock split-ups or through merger, consolidation, exchange of Shares, or
otherwise, the Committee may, in its sole discretion, make such adjustments to
these Options that it deems necessary in order to prevent dilution or
enlargement of the Participant’s rights.

11. Procedure for Exercise of Options. These Options may be exercised by
delivery of timely written notice to the Company at its executive offices,
addressed to the attention of the corporate secretary. Such notice: (a) shall be
signed by the Participant or his or her legal representative; (b) shall specify
the number of Options being exercised and thus the number of full Shares then
elected to be purchased with respect to the Options; and (c) shall be
accompanied by payment in full of the Option Price of the Shares to be
purchased, and the Participant’s copy of this Award Agreement.

The Option Price upon exercise of these Options shall be payable to the Company
in full either: (a) in cash or its equivalent (acceptable cash equivalents shall
be determined at the sole discretion of the Committee); or (b) by tendering
(either by actual delivery



--------------------------------------------------------------------------------

or attestation) previously acquired Shares having an aggregate fair market value
at the time of exercise equal to the total Option Price (provided that, except
as otherwise determined by the Committee, the Shares which are tendered must
have been held by the Participant for at least six (6) months prior to their
tender to satisfy the Option Price or have been purchased on the open market);
or (c) by a combination of (a) and (b).

Subject to the approval of the Committee, the Participant may be permitted to
exercise pursuant to a “cashless exercise” procedure, as permitted under Federal
Reserve Board’s Regulation T, subject to securities law restrictions, or by any
other means which the Committee, in its sole discretion, determines to be
consistent with the Plan’s purpose and applicable law.

The Company shall deliver to the Participant evidence of book entry Shares, or
upon the Participant’s request, Share certificates in an appropriate amount
based upon the number of shares purchased under the Option. The Company shall
maintain a record of all information pertaining to the Participant’s rights
under this Award Agreement, including the number of Shares for which the Options
are exercisable. If all of the Options granted pursuant to this Award Agreement
have been exercised, this Award Agreement shall be returned to the Company and
canceled.

12. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Shares subject to this Award
Agreement until such time as the option exercise price has been paid, and the
Shares have been issued and delivered to him or her.

13. Section 409A. This Award Agreement shall be construed consistent with the
intention that it be exempt from Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”) as a stock right.

14. Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Participant’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Participant’s participation in
the Plan and legally applicable to the Participant (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company or any of its affiliates. The Participant
further acknowledges that the Company and/or its Subsidiaries (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, but not limited to, the
grant, vesting or exercise of the Options, the delivery of shares of Stock, the
subsequent sale of shares acquired pursuant to such delivery and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of any award to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant becomes subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable event, the Participant
acknowledges that the Company and/or its Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or its Subsidiaries; or

(b) withholding from proceeds of the shares of Stock acquired following exercise
of the Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or

(c) withholding in shares of Stock to be delivered upon exercise of the Option

To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Participant is deemed to have been issued the full number
of shares attributable to the Options, notwithstanding that a number of shares
of Stock are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of the Participant’s participation in the Plan.

Finally, the Participant shall pay to the Company and/or its Subsidiaries any
amount of Tax-Related Items that the Company and/or its Subsidiaries may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that are not satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.



--------------------------------------------------------------------------------

15. Continuation of Employment. This Award Agreement shall not confer upon the
Participant any right to continuation of employment by the Company or its
subsidiaries, nor shall this Award Agreement interfere in any way with the
Company’s subsidiaries’ right to terminate the Participant’s employment at any
time.

16. Entire Award; Modification. This Award Agreement and the Plan constitutes
the entire agreement between the parties with respect to the terms and supersede
all prior or written or oral negotiations, commitments, representations and
agreements with respect thereto. The terms and conditions set forth in this
Award Agreement may only be modified or amended in writing, signed by both
parties.

17. Governing Law and Severability. This Award Agreement shall be construed and
administered in accordance with the laws of the State of Illinois, without
giving effect to principles of conflict of law. This Award Agreement shall inure
to the benefit of, and be binding upon, the Company and the Participant and
their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Award Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Award Agreement, and this Award Agreement shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein. Subject to the terms and conditions of
the Plan and any rules adopted by the Company and applicable to this Award
Agreement, which are incorporated herein by reference, this Award Agreement
expresses the entire understanding and agreement of the parties hereto with
respect to such terms, restrictions and limitations. Section headings used
herein are for convenience of reference only and shall not be considered in
construing this Award Agreement.

18. Consent to Release and Transfer Data. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data by and among, as applicable, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, date of birth, social security number (or any
other social or national identification number), salary, nationality, job title,
number of Options and/or shares of Stock held and the details of any other
entitlement to shares of Stock awarded, exercised, cancelled, vested, unvested
or outstanding for the purpose of implementing, administering and managing the
Participant’s participation in the Plan (the “Data”). The Participant
understands that the Data may be transferred to the Company or to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that any recipient’s country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative or the Company’s stock plan administrator. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data to a broker or other third
party assisting with the administration of Options under the Plan or with whom
shares of Common Stock acquired pursuant to the exercise or cash from the sale
of such shares may be deposited. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company or to any third parties
is necessary for the Participant’s participation in the Plan. The Participant
understands that the Participant may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein by
contacting the Participant’s local human resources representative or the
Company’s stock plan administrator in writing. The Participant further
acknowledges that withdrawal of consent may affect his or her ability to vest in
or realize benefits from the Options, and the Participant’s ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative or the Company’s stock
plan administrator.

19. Electronic Delivery and Acceptance. The Participant hereby consents and
agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other incentive award made or offered under the
Plan. The Participant understands that, unless revoked by giving written notice
to the Company pursuant to the Plan, this consent will be effective for the
duration of the Award Agreement. The Participant also understands that the
Participant will have the right at any time to request that the Company deliver
written copies of any and all materials referred to above. The Participant
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may elect to deliver, and agrees that the
Participant’s electronic signature is the same as, and will have the same force
and effect as, the Participant’s manual signature. The Participant consents and
agrees that any such procedures and delivery may be affected by a third party
engaged by the Company to provide administrative services related to the Plan.



--------------------------------------------------------------------------------

21. English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Award Agreement, the Plan and all other
documents, rules, procedures, forms, notices and legal proceedings entered into,
given or instituted pursuant to the Award, be drawn up in English. If the
Participant has received this Award Agreement, the Plan or any other rules,
procedures, forms or documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

22. Miscellaneous.

 

  (a) This Award Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any Shares acquired pursuant to these Options, as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

 

  (b) The Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may in any
material way adversely affect the Participant’s vested rights under this Award
Agreement, without the written consent of the Participant.

 

  (c) The Company shall have the power and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Award Agreement.

The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the minimum statutory withholding requirement, in whole or
in part, by having the Company withhold Shares having an aggregate fair market
value on the date the tax is to be determined, equal to such minimum statutory
withholding tax.

 

  (d) The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Award Agreement.

 

  (e) This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  (f) All obligations of the Company under the Plan and this Award Agreement,
with respect to these Options, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

23. Appendix. Notwithstanding any provision of this Award Agreement to the
contrary, this grant of this Option and the shares of Stock acquired under the
Plan shall be subject to any and all special terms and provisions, if any, as
set forth in the Appendix for the Participant’s country of residence.